Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2287
                 Lower Tribunal Nos. F93-673 & F93-674
                           ________________


                           Reginald Wilkinson,
                                Petitioner,

                                     vs.

                      State Attorney's Office, et al.,
                              Respondents.



     A Case of Original Jurisdiction—Mandamus.

     Reginald Wilkinson, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for respondent The State of Florida.


Before EMAS, SCALES and GORDO, JJ.

     PER CURIAM.
      In 1994, Petitioner Reginald Wilkinson was convicted of first degree

murder with a firearm and sentenced to life in prison with eligibility of parole

after twenty-five years. At the time of his offense, Wilkinson was sixteen

years old. Thereafter, in 2017, this Court reversed Wilkinson’s life sentence

and remanded the case to the trial court for resentencing as required at the

time by the United States Supreme Court in Miller v. Alabama. 1 Wilkinson v.

State, 212 So. 3d 500 (Fla. 3d DCA 2017) (“Wilkinson I”). Notwithstanding

this Court’s remand instructions in Wilkinson I, Wilkinson has not been

resentenced because Wilkinson, acting pro se, has filed a series of

unsuccessful motions and petitions seeking, among numerous things, to

disqualify the trial court.

      While not entirely clear, it seems that, in the instant petition for a writ

of mandamus, filed in this Court on November 23, 2021, Wilkinson does not

challenge any action (or inaction) by the lower court. Rather, he seeks to

invoke this Court’s original jurisdiction to require the State Attorney’s Office

and the Miami-Dade Police Department to respond to public records

requests that Wilkinson’s standby counsel served on those state agencies.



1
 Miller v. Alabama, 567 U.S. 460 (2012) and Graham v. Florida, 560 U.S.
48 (2010) addressed the constitutional limits of juvenile sentencing under the
Eighth Amendment of the United States Constitution for a crime such as
murder.

                                       2
        In response to the petition, the State asserts that it has produced the

records in its custody. In its supporting appendix, 2 the State includes several

portions of the record below that indicate that, on the same date Wilkinson

filed the instant petition in this Court, Wilkinson filed in the lower court what

Wilkinson captioned as a “Petition for Writ of Mandamus.” In this filing below,

Wilkinson appears to make the same assertions he makes – and seeks the

same relief he seeks – in the instant petition filed in this Court. It does not

appear from the record provided to us that the trial court adjudicated this

November 23, 2021 “petition.” 3

        Mandamus is an extraordinary remedy and, generally, this Court will

not entertain a mandamus petition if there is another adequate remedy

available to a petitioner. See Welch v. State ex rel. Johnson, 95 So. 751, 752

(Fla. 1923). By his filing a virtually identical motion in the trial court seeking

the same relief sought in the instant petition, Wilkinson expressly




2
    Wilkinson did not file an appendix with the Court in support of his petition.
3
  It does appear from the State’s appendix that the trial court, in a February
1, 2022 unelaborated order, adjudicated similar claims alleged by Wilkinson
and denied what Wilkinson styled as a “Petition for Writ of Mandamus” (which
Wilkinson had filed below on January 10, 2022). This February 1, 2022 order
is not before us. Obviously, trial court proceedings occurring after the
November 23, 2021 filing of the instant petition with this Court are not within
our purview. See Davis v. State, 174 So. 3d 646, 647 (Fla. 1st DCA 2015).

                                         3
acknowledges – albeit inadvertently – the existence of such other remedy.

Indeed, a court’s determining in the first instance whether a government

entity has complied with the requisites of Florida’s Public Records Law,

codified in chapter 119 of the Florida Statutes, generally requires a factual

inquiry that this Court is ill-equipped to perform. We, therefore, exercise our

discretion 4 and dismiss the instant petition because Wilkinson has an

adequate remedy – other than invoking this Court’s original mandamus

jurisdiction – to enforce chapter 119. 5

        Petition dismissed.




4
 See Dortch v. Alachua Cnty. School Bd., 330 So. 3d 976, 979-80 (Fla. 1st
DCA 2021).
5
    We express no opinion as to the petition’s merits.

                                        4